                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:21-cv-00239-RJC-DCK

KATRICE R. WILLIAMS,                )
                                    )
               Plaintiff,           )
                                    )
vs.                                 )
                                    )                          ORDER
                                    )
BRINKER INTERNATIONAL, INC.,        )
d/b/a Chili’s Bar & Grill,          )
                                    )
               Defendant.           )
___________________________________ )

       THIS MATTER is before the Court on its review of the docket in this matter.

       Pro se Plaintiff Katrice R. Williams (“Plaintiff”) filed a Title VII employment

discrimination action on May 20, 2021 against Defendant Brinker International, Inc. [Doc. 1]. On

June 9, 2021, the Court conducted its initial review of Plaintiff’s Complaint finding that Plaintiff

failed to state a claim upon which relief may be granted. [Doc. 3]. The Court allowed Plaintiff 30

days to amend her Complaint to correct the deficiencies as identified by the Court. [Id. at 3]. The

Court advised Plaintiff that the Complaint would be dismissed without further notice and without

prejudice should Plaintiff fail to timely amend. [Id.]. Plaintiff has not timely amended her

Complaint. As such, the Court will dismiss this action.

       IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

prejudice. The Clerk is instructed to terminate this proceeding.

                                             Signed: July 29, 2021




       Case 3:21-cv-00239-RJC-DCK Document 4 Filed 07/29/21 Page 1 of 1
